DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, paragraph 0013, line 7, “inlet 5” should be – inlet 4 --?  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (4,759,196).
Regarding to claim 1, Davis teaches an air conditioner (72 in Fig. 5) comprising: an air blower (36) configured to take air (41) from an inlet (54), and to blow the air from an outlet (30); a filter (40) configured to purify the air (41); a first air path (41) and a second air path (24) in which the air purified by the filter is blown; a pair of filters (18) of a heat exchanger (16) provided in the second air path (24), and configured to humidify the air taken into the second air path (24); and a divider (60) provided on the first air path and configured to adjust the air traveling from the first air path (41) toward the second air path (24).
Regarding to claims 7 and 8, Davis further teaches an opening (30) configured to allow the air traveling from the first air path (41) to the second air path (24) to pass through, wherein the divider (60) opens and closes the opening (30), wherein the opening (30) is disposed, on the second air path (24), in a position to allow the air, traveling from the first air path (41) toward the second air path (24), to path through closer to the outlet (30) than to the heat exchanger (16).
Regarding to claim 9, Davis teaches the divider (60) defining the first air path (41) when the opening (30) opens, and blocks the first air path (41) when the opening (30) is closed.
Regarding to claim 10, Davis teaches the divider (60) rotates about a rotation axis to open and close the opening (30).
Regarding to claims 11 and 12, Davis teaches the divider (60) being capable of varying, in multiple steps, an opening angle with respect to the opening about the rotation axis (col. 3, lines 35-40), wherein the rotation axis is positioned across the opening (30) from the filter (40).
Regarding to claims 13 and 15, Davis teaches when the opening (30) is closed with the divider (60), a humidification operation (16) is performed to humidify the air, and wherein in an operation to increase humidity of the air, the divider (60) closes the opening (30).
Regarding to claim 16, Davis shows in Figure 5 that the first air path (41) before passing through the opening (30) is provided above the second air path (24).
Regarding to claim 17, Davis shows in Figure 5 that the air blower (36) is provided closer to the outlet than to the opening (30).
Regarding to claim 18, Davis teaches a partition (60) partitioning the first air path (41) before passing through the opening (30) and the second air path (24).
Regarding to claim 19, Davis teaches the air flowing through the first air path (41) flows through a first chamber (28) and a second chamber (12), and the air (24) flowing through the second air path flows through the second chamber (12).
Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
19.	Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (4,759,196), as applied supra, in view of Nagata et al (2014/0224127 A1).
20.	Davis discloses a pair of filters (18) for a heat exchanger (16) and not a humidification filter.  Nagata et al disclose a humidification filter (51 in Fig. 3) rotating from a water tank (52) (see paragraphs 0086 & 0087).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the filter (18) of Davis by a humidification filter (51) as taught by Nagata et al so that when the humidification filter rotates, air passing through the filter would effectively absorb enough water.
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 11, 2022